DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
There is insufficient antecedent basis for the limitations “the spring constant” and “the thickness” in the indicated base claim 1. For examination purposes, Examiner interprets claims 16 and 17 as though they depend from claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0304800 (“BICKHAM”).
Regarding claim 1, BICKHAM teaches a single mode optical fiber (par. [0067]), comprising: a core region, the core region having a radius r1 in a range from 3 m to 7 m (par. [0058]) and a relative refractive index profile l having a maximum relative refractive index lmax in the range from 0.25% to 0.50% (par. [0057]); and a cladding region surrounding and directly adjacent to the core region, the cladding region including a first outer cladding region and a second outer cladding region surrounding and directly adjacent to the first outer cladding region, the first outer cladding region having a radius r4a (Fig. 1A, par. [0050]), the second outer cladding region having a radius r4b less than or equal to 45 m (par. [0060]) and comprising silica based glass doped with titania (par. [0050]).
Regarding claim 2, BICKHAM teaches that the radius r1 is in a range from 3.5 m to 
6.0 m (par. [0058])
Regarding claim 3, BICKHAM teaches that the relative refractive index profile l is a graded-index relative refractive index profile (Fig. 1A).
Regarding claim 5, BICKHAM teaches that the maximum relative refractive index lmax is in the range from 0.30% to 0.45% (par. [0057]).
Regarding claim 6, BICKHAM teaches that the cladding region includes an inner cladding region surrounding and directly adjacent to the core region, the inner cladding region having a radius r2, a thickness (r2 – r1) in a range from 2 m to 8 m and a relative refractive index 2 in a range from -0.10% to 0.10% (Fig. 1A).

Regarding claim 7, BICKHAM teaches that the cladding region further comprises a depressed-index cladding region surrounding and directly adjacent to the inner cladding region, the depressed-index cladding region having a radius r3, a thickness (r3 - r2) in a range from 3 m to 10 m, and a relative refractive index 3 in a range from -0.70% to -0.20% (Fig. 1A).
Regarding claim 8, BICKHAM teaches that the thickness (r3 - r2) is in a range from 
4 m to 8 m (Table 1).
Regarding claim 10, BICKHAM teaches that the first outer cladding region surrounds and is directly adjacent to the depressed-index cladding region (Fig. 1A).
Regarding claim 13, BICKHAM teaches that the radius r4b is less than or equal to 
40 m (Table 1).
Regarding claim 14, BICKHAM teaches that the second outer cladding region has a thickness (r4b - r4a) in a range from 2 m to 30 m (Table 1).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 12, 15-17, 20-22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over BICKHAM.
BICKHAM teaches the limitations of the respective base claims. The additional limitations appear to involve routine optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to optimize the optical fiber of BICKHAM as set forth in the above claims. The motivation would have been to achieve desired optical and mechanical properties. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over BICKHAM in view of WO 02/048767 (“BERKEY”).
BICKHAM teaches the limitations of the base claim 1. BICKHAM does not teach a step-index relative refractive index profile. BERKEY teaches an optical fiber core comprising a 
step-index relative refractive index profile (par. [0097]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the core of BICKHAM so as to comprise a step-index relative refractive index profile, as taught by BERKEY. The motivation would have been to increase effective area, decrease bend loss, and reduce attenuation (BERKEY, par. [0097]).

Allowable Subject Matter
Claims 18, 19, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 18 and 19, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the primary coating is a cured product of a coating composition comprising: a radiation-curable monomer; an adhesion promoter, the adhesion promoter comprising an alkoxysilane compound or a mercapto-functional silane compound; and an oligomer, the oligomer comprising: a polyether urethane acrylate compound having the claimed molecular formula; and a di-adduct compound having the claimed molecular formula, wherein the di-adduct compound is present in an amount of at least 1.0 wt% in the oligomer.
Regarding claim 23, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the secondary coating is the cured product of a composition comprising: an alkoxylated bisphenol-A diacrylate monomer in an amount greater than 55 wt%, the alkoxylated bisphenol-A diacrylate monomer having a degree of alkoxylation in the range from 
2 to 16; and a triacrylate monomer in an amount in the range from 2.0 wt% to 25 wt%, the triacrylate monomer comprising an alkoxylated trimethylolpropane triacrylate monomer having a degree of alkoxylation in the range from 2 to 16 or a tris[(acryloyloxy)alkyl] isocyanurate monomer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883